DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed August 12th, 2021 have been entered. Accordingly, claims 1-20 are currently pending and have been examined. Claims 19 and 20 are newly presented. The previous drawing objection has been withdrawn. The previous rejections have been updated due to applicant’s amendments. For the reason(s) set forth below, applicant arguments have not been found persuasive. This action is Final. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3,5-9,11,13-16, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dyson et al. (US 20090265877 A1), hereinafter Dyson.
Regarding claim 1, Dyson teaches a  
(a) an air flow path [para. 0016]; extending from the dirty air inlet (suction opening 16, figure 2) to a clean air outlet (exhaust vents, figure 2) 
(b) an air treatment member positioned in the air flow path (cyclonic separating apparatus 18, figure 2; para 0015), the air treatment member comprising a chamber (see figures 2 and 3) defining an open volume which has having an air treatment member air inlet, an air treatment member air outlet (para 0022-0023) a front end and a rear end and an axis that extends between the front and rear ends of the air treatment member and extends through the air treatment member air outlet (see figures 2 and 3); 
(c) an energy storage unit having a front end and a rear end (power source 32, figure 2); 
(d) a suction motor positioned in the air flow path (airflow generator 26, figure 2 para 0016); 
(e) a pistol grip handle (hand grip 28, figure 2) having a hand grip portion wherein the axis intersects the hand grip portion; and, 
(trigger switch 30, figure 2) positioned between the suction motor and the pistol grip handle, 
wherein when the hand vacuum cleaner is oriented with the upper end above the lower end, the pistol grip handle is located at the rear end of the hand vacuum cleaner, the energy storage unit is located at the lower end of the hand vacuum cleaner with the suction motor located above the front end of the energy storage unit and the pistol grip handle located above the rear end of the energy storage unit. (see figures 1 and 2).
Regarding claim 2, Dyson et al. teaches when the hand vacuum cleaner is oriented with the upper end above the lower end, the finger grip area is positioned above the energy storage unit (see figure 2). 
Regarding claim 3, Dyson et al. teaches the finger grip area is positioned between the front end and the rear end of the energy storage unit (see figure 2).
Regarding claim 5, Dyson et al. teaches the energy storage unit comprises a plurality of energy storage members, the energy storage members have a longitudinal axis and the energy storage members are oriented with the longitudinal energy storage member axis extending transverse to the air treatment member axis (see figures 2 and 3).
	Regarding claim 6, Dyson et al. teaches the energy storage members are arranged in a single extending row extending in a forward/rearward direction (see figures 2 and 3).
	Regarding claim 7, Dyson et al. teaches the energy storage members are arranged in a single extending row extending in a forward/rearward direction (see figures 2 and 3).
	Regarding claim 8, Dyson et al. teaches the energy storage unit comprises a plurality of energy storage members and when the hand vacuum cleaner is oriented with the upper end above the lower end, at least one of the energy storage members underlies the suction motor and at least another of the energy storage members underlies a lower end of the pistol grip handle (see figures 2 and 3).
	Regarding claim 9, Dyson et al teaches a cyclone and the air treatment member axis is a cyclone axis of rotation (inside cyclone separating apparatus 18, figure 1).
Regarding claim 11, Dyson et al teach wherein the suction motor (airflow generator 32, figure 2) is positioned rearward of a pre-motor filter (pre-motor filter 42, figure 2) and forward of the pistol grip handle (handgrip 28, figure 2).
Regarding claim 13, Dyson et al teach the hand vacuum cleaner of claim 1, further comprising a second stage cyclone (downstream cyclones 22, figure 2) downstream from the air treatment member (cyclonic separating apparatus 18, figure 2) wherein the second stage cyclone is located between the air treatment member and the suction motor (airflow generator 36, figure 2).
	Regarding claim 14, Dyson et al. teach a pre-motor filter (pre-motor filter 42, figure 2) wherein the pre-motor filter is located forward of the energy storage unit (power source 32, figure 2).
	Regarding claim 15, Dyson et al. teach wherein a forward projection of the energy storage unit (power source 32, figure 2) intersects the pre-motor filter (pre-motor filter 42, figure 2). 
	Regarding claim 16, Dyson et al. teach wherein the air treatment member (cyclonic separating apparatus 18, figure 2) and a pre-motor filter (pre-motor filter 42, figure 2) comprise a removable air treatment unit [para. 0029] that is located forward of the energy storage unit.
Regarding claim 19, Dyson teaches wherein the pistol grip handle (handgrip 28, figure 2) has an upper end and a lower end, and an energy storage member (power source 32, figure 2) underlies the lower end of the pistol grip handle.
Regarding claim 20, Dyson teaches an inlet conduit (para 00006-0009, figures 2) of extending from the dirty air inlet to the air treatment member, and the inlet conduit has an axis (y-y) that intersects the pistol grip handle.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dyson et al. (US 20090265877 A1) in view Wang (WO 2016173466 A1).
	Regarding claim 4, Dyson teaches all elements stated above, but fails to disclose a the energy storage unit comprises a plurality of energy storage members and a line that extends through at least some of the energy storage members is substantially parallel to the air treatment member axis.
	Wang teaches a vacuum cleaner that has an energy storage unit comprises a plurality of energy storage members (power supply 4, figure 1) and a line that extends (abstract, figure 1).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the energy storage members ‘ position within the vacuum cleaner of Dyson et al. so that they would be parallel to air treatment member.  This modification would change the center of gravity for the vacuum cleaner enabling the vacuum cleaner to be more convenient and comfortable for a user to use. 
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dyson et al. (US 20090265877 A1) in view Conrad (US10016106B1)
	Regarding claim 10, Dyson teaches all elements stated above, but fails to disclose wherein the suction motor has an axis of rotation and the suction motor axis of rotation is substantially parallel to the air treatment member axis.
	Conrad teaches wherein the suction motor (suction motor 114, figure 12) has an axis of rotation (motor axis 115, figure 12)  ,and the suction motor axis of rotation is substantially parallel to the air treatment member axis (col 16 lines 17-20).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the motor position within the vacuum cleaner of Dyson et al. so that it’s axis of rotation would be parallel to air treatment member axis.  This modification would change the center of gravity for the .
	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dyson et al. (US 20090265877 A1) in view Peters et al. (US 10,299,648 B2)
Regarding claim 17, Dyson teaches all elements stated above, but fails to disclose the air treatment member has a front openable door.
Regarding claim 17, Peters et al. teach wherein the air treatment member (cyclonic separating apparatus 6, figure 3) has a front openable door (abstract).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the air treatment member within the vacuum cleaner of Dyson et al. so that it has front openable door.  This modification would allow a user to be able to access air treatment easier to change parts or clean.
Regarding claim 18, Dyson as modified teaches wherein the air treatment member (see Peters et al. cyclonic separating apparatus 6, figure 3) is removably mounted at a location forward of the energy storage unit (see Peters et al. abstract).
	Response to Arguments
Applicant’s arguments filed on August 08th 2021 pages 9-16  with respect to claim 1 have been considered ,but are moot due to applicant’s amendments changing the scope of Claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723